Citation Nr: 0017168	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  98-10 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left below knee amputation due to 
application of Unna boots to the left leg by the Department 
of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from March 1953 to July 
1956.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.    


FINDINGS OF FACT

1.  The appellant had application of Unna boots to his left 
leg by VA as part of his treatment for left leg ulcers.

2.  The appellant had a left below knee amputation in 
December 1997. 

3.  The application of the Unna boots to the appellant's left 
leg did not cause any additional disability, to include left 
below knee amputation, to the appellant. 


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for left below knee amputation due to 
application of Unna boots to the left leg by VA have not been 
met.  38 U.S.C.A. §§ 1151 (West Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  The record includes evidence that he had 
application of Unna boots to his left leg by VA and his 
assertion that a nurse advised him that the Unna boots had 
been applied too tightly and that this lead to the amputation 
of the left leg.  The record also includes medical statements 
that he had left leg ulcers due to high topped boots and that 
Unna boots had been placed too tightly and thrombosed his 
left leg graft.  While it is unclear whether the statement 
referring to left leg ulcers from high topped boots refers to 
Unna boots or the appellant's own boots (e.g. boots he wore 
while working in the septic system), given the appellant's 
assertion, the Board will accept that this refers to Unna 
boots for well-grounded purposes.  Accordingly, the Board 
finds that the claim is well-grounded.  The Board also finds 
that all relevant facts have been properly developed, and 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Under the current provisions of 38 U.S.C.A. § 1151, which 
became effective on October 1, 1997, compensation shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility, and the proximate cause of the 
disability or death was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or (B) 
an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West Supp. 1999), as amended by Pub. L. No. 104, 204, §422 
(a) and (c), 110 Stat. 2874, 2926- 27.  The appellant's claim 
in this case was filed after October 1, 1997; therefore, the 
current provisions of 38 U.S.C.A. § 1151 are applicable.  See 
VAOGCPREC 01-99 (February 16, 1999).

The medical evidence of record indicates that the appellant 
has had diabetes for many years.  A private medical report, 
dated in March 1993, indicates that he had had persistent 
left leg ulcers for the past 14 months and was having a pre-
operative evaluation for a lower extremity arteriogram.  The 
report notes that an earlier noninvasive study had shown what 
appeared to be bilateral superficial femoral artery 
occlusion.  It was believed that he may require amputation.  
It was noted that he had a 46 years smoking history.  The 
diagnoses included peripheral vascular disease, status post 
left femoral artery angioplasty in January 1993, and diabetes 
mellitus, type II.  

Private medical records also indicate that in April 1993, the 
appellant had an in situ left femoral below-knee bypass graft 
and debridement of the left lower extremity with split 
thickness skin graft to the left lower extremity.  In 
September 1993, he was seen for a nonhealing anterior tibial 
ulcer, which was thought to be an ischemic ulcer; he 
underwent a femoral tibial arterial bypass.  This bypass 
failed postoperatively and the graft was thrombectomized and 
repaired, restoring flow to the left lower leg.  Since then, 
his ulcer had improved somewhat, though very slowly.  
Subsequently, the anterior tibialis muscle ruptured from the 
site of the origin on the tibia and contracted to actually 
fill the site of the anterior tibial ulcer.  The ulcer had 
become fairly well granulated; therefore, in September 1993, 
he had a split thickness skin graft.  

VA medical records indicate that the appellant had had 
repeated treatment for his chronic nonhealing left leg 
ulcers.  A treatment record dated in April 1996 indicates 
that he reported that his left leg ulceration had reappeared, 
and that this happened whenever he wore boots and worked hard 
on the septic system.   An October 1996 treatment record 
indicates that he had a rash developing on his left leg which 
was probably a reaction to the Unna boot.   A May 1997 
treatment record indicates that he had venous stasis ulcer on 
lower legs bilaterally.  Bilateral Unna boots were applied.  
A subsequent treatment record (signed by an RN), also dated 
in May 1997, indicates that he had reoccurring ulcers over 
the left and right anterior tibia due to trauma from high 
topped boots. 

A VA hospital report, dated in July 1997, indicates that the 
appellant reported that he had had previous infections in the 
left lower extremity dating back to May 1997, and that he had 
been placed in an Unna boot for a nonhealing ulceration.  The 
boot had been placed too tightly and thrombosed his graft for 
approximately nine days, at which time he received urokinase 
therapy in June 1997.  During this hospitalization, he had 
intravenous antibiotics.     

A VA hospital report, dated in November 1997, indicates that 
the appellant was admitted with a diagnosis of a nonhealing 
ulcer on the left leg and occluded left femoral popliteal 
graft.  He had left lower extremity angiography which showed 
a patent left iliac stent, but a thrombosed left femoral 
popliteal bypass graft.  A urokinase infusion system was 
placed.  Urokinase was subsequently discontinued after 
follow-up angiography showed complete lysis of the thrombus.  
However, there was still severe stenosis in the distal graft.  
There was also distal popliteal stenosis, with occlusion of 
the anterior tibialis artery at the mid calf.  The posterior 
tibial was occluded at the ankle joint.  The peroneal had the 
best runoff, but with stenosis at the mid and distal aspects.  
Heparin anticoagulation was continued.  He left on November 
21, 1997, against medical advice.  In December 1997, he was 
again hospitalized and underwent a left below knee 
amputation.

The Board, having considered the evidence in its entirety and 
the applicable laws, finds that the preponderance of the 
evidence is against the appellant's claim for entitlement to 
38 U.S.C.A. § 1151 benefits for a left below knee amputation.  
Specifically, there are three medical opinions of record 
which clearly explain that the complications with the 
appellant's left leg which lead to the below knee amputation 
were due to the underlying disease process, rather than the 
Unna boot application.  A report of a VA examination, dated 
in January 1998, contains an opinion from the examiner  that 
there was no evidence that the Unna boots, which had been 
placed below the knee, caused the thrombosis.  There was no 
evidence in the literature that there has ever been a case of 
Unna boots causing graft failure.  The thrombosis was due to 
progression of the atherosclerosis in his proximal left iliac 
artery.    

A VA medical opinion from the Chief, Section of Vascular 
Surgery (Dr. R.A.C.), dated March 1999, indicates that Dr. 
R.A.C. also determined that the appellant's vein bypass graft 
failed because of progression of atherosclerotic occlusive 
disease, and that this was unrelated to the Unna boot 
application.   In addition, an undated treatment record 
indicates that the appellant had had a left below knee 
amputation, that he had had a thrombosed graft in June 1997, 
and that there was no evidence that the Unna boot caused the 
graft failure.  

A VA medical opinion, dated in April 2000, indicates that the 
physician reviewed the appellant's medical records and 
determined that (1) it was unlikely that the VA's application 
of Unna boots to the appellant's left leg resulted in any 
disability; (2) no additional disability resulted from the 
application of the Unna boots; and (3) there was no evidence 
of negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA.  The physician 
reported that there was no documentation, other than the 
appellant's statement, that there was an improper application 
of the Unna boot.  The 1997 VA hospital report showed in the 
history of the present illness that the appellant felt that 
the Unna boots were too tight.  (The examiner stated that it 
was the June 1997 hospital report; however, it was in fact 
the July 1997 hospital report that mentioned the Unna boots 
were too tight.)  This was not a medical observation, but 
simply a historical comment by the appellant himself.  "The 
arteriogram [was] apt documentation that the presence of 
arteriosclerotic disease which left [him] with stenosis in 
his graft, even after successful thrombolysis and the absence 
of adequate run[]off in the target vessels which is further 
documented in the arteriogram."  This progression of the 
process of the arteriosclerotic vascular disease, given his 
high risk factors (e.g. smoking) would not be unanticipated.  
His diabetes and history of smoking, and the more rapid 
progression of his arteriosclerosis led to his disvascularity 
and the need for amputation.  

The examiner stated that it was not possible for Unna boots 
to have created such intense pressure across the compartments 
to limit flow in the graft and result in occlusion, 
particularly given the occlusion in the region of the thigh.  
It is more likely that if the Unna boot had been too tightly 
applied, it would have produced diffuse skin necrosis, rather 
than compression through the muscular compartments, which 
would result in stasis of his arterial flow.  "Progressive 
arteriosclerotic vascular disease, the absence of sufficient 
run[]off and not any other allegation by the appellant 
explains the occlusion of his graft, and the resultant 
amputation."  

As to the statement made by an R.N. that the veteran had left 
leg ulcers due to high topped boots, as mentioned above, it 
is unclear whether this refers to Unna boots or the 
appellant's own boots.  Further, the veteran has not 
substantiate his assertions that a VA nurse  told him that 
the Unna boot was improperly fitted.  Regardless, the Board 
finds the medical opinions of physicians, in particular, the 
March 2000 opinion, more probative; the opinions are based on 
a review of the record, the appellant's medical history, and 
provide specific reasons and bases as to why it was the 
disease, rather than the Unna boot that led to the left below 
knee amputation.  The Board also notes the statement made in 
the July 1997 VA hospital report that the Unna boot 
thrombosed his graft.  However, as explained by the March 
2000 medical opinion, this was based on history reported by 
the appellant and had no basis in fact.  The veteran's 
statements and testimony that the improper application led to 
the left below knee amputation is entitled to little weight 
as he is a layperson with no medical training or expertise.  
See Espiritu v. Derwinski, 2 Vet-App. 492, 494-5 (1992).

The medical opinions of record clearly show that the Unna 
boot resulted in no additional disability to the left leg, 
that there was no negligence, carelessness, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA, or any unforeseeable event in the treatment of 
the appellant's left leg by VA.  Accordingly, the Board finds 
that the claim must be denied.   

The Board notes that the appellant's representative has 
requested an independent medical expert opinion under 
38 C.F.R. § 20.901(d).  The relevant provisions of 38 C.F.R. 
§ 20.901(d) state as follows:

When, in the judgment of the Board, 
additional medical opinion is warranted 
by the medical complexity or controversy 
involved in an appeal, the Board may 
obtain an advisory medical opinion from 
one or more medical experts who are not 
employees of the Department of Veterans 
Affairs.

38 C.F.R. § 20.901(d) (1999).  In this case, the Board finds 
that such a medical opinion is not necessary.  There are 
several medical opinions which explain with clarity the 
reason for the appellant's left below knee amputation.  The 
comments by the R.N. and the July 1997 VA hospital report 
have been addressed and adequate explanation has been 
provided as to why the Unna boots did not cause any 
additional disability.  The record does not indicate that 
this matter is of such medical complexity or controversy as 
to require an independent opinion.  Accordingly, this request 
is denied.   


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left below knee amputation due to 
application of Unna boots to the left leg by VA is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

